 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11   EL CORTE INGLES, S.A., a Spanish            )      Case No. 1:19-cv-00213-AWI-JLT
     corporation,                                )
12
                                                 )      ORDER GRANTING STIPULATION
13              Plaintiff,                       )      TO SET ASIDE ENTRY OF DEFAULT;
                                                 )      ORDER CONTINUING MANDATORY
14              v.                               )      SCHEDULING CONFERENCE
                                                 )
15   CITY LIGHTS, LLC, a California LLC, et al.,
                                                 )      (Doc. 17)
16                                               )
                                                 )
               Defendants.
17                                               )

18
             Based upon the stipulation, the Court ORDERS:
19
             1.    The stipulation is GRANTED and the entry of default is set aside;
20
             2.    The mandatory scheduling conference is CONTINUED to September 30, 2019 at
21
     9:00 a.m. The joint scheduling conference is report SHALL be filed no later than September 23,
22
     2019.
23

24
     IT IS SO ORDERED.
25
        Dated:    July 15, 2019                              /s/ Jennifer L. Thurston
26                                                   UNITED STATES MAGISTRATE JUDGE
27
28
